DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tadashi Suzuki et al (U. S. Patent Application: 2005/0064289, here after Suzuki), further in view of Jun Kawaji et al (U. S. Patent Application: 2015/0044575, here after Kawaji).
Claim 1 is rejected. Suzuki teaches an all solid battery comprising:
a solid electrolyte layer of which a main component is a ceramic solid electrolyte [0094];
a first electrode layer that is provided on a first main face of the solid electrolyte layer and includes an active material; and
a second electrode layer that is provided on a second main face of the solid electrolyte layer and includes an active material [fig. 1, 0020],
wherein at least one of the first electrode layer and the second electrode layer includes an aggregate of carbon particles (conductive agent or conductive additive) [0020, 0168] and a cavity, wherein the aggregate demarcates at least a part of the cavity [fig. 20]. Suzuki teaches the solid electrolyte is ceramic [0094], but does not teach the ceramic is an oxide ceramic. Kawaji teaches all-solid batteries have oxide based ceramic electrolyte have excellent thermal durability and safe electrolyte [0013]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have all-solid battery as Kawaji teach where the ceramic electrolyte is oxide-based electrolyte, because it has excellent thermal durability and safe electrolyte. Suzuki teaches heat compressing the first and the second electrodes [0248, 0251], which in fact would have sintered structure as the particles are connected together with cavities in between(porosity). Suzuki also teaches the electrolyte is a ceramic which in fact should be sintered. Furthermore, Kawaji teaches oxide ceramic electrolyte is sintered [0048]. Although Suzuki composite particle (P100) in fig. 20 is not after heat and compressing, however heating and compressing will help the cavity between the particles to shrink and the cavity within the particles mainly remains (also 25% porosity), therefore the cavity within particle P100 stays.
Claim 2 is rejected. Kawaji teaches an aggregation diameter of the aggregate is 0.5 um or more and 50 um or less [fig. 20 compare the size of active particles (5-20 um) to aggregate or plurality of conducive additives].
Claim 3 is rejected as Kawaji teaches active material in composition is 5-20 um (for example 10 um), therefore from fig. 20 it is obvious a diameter of the cavity is about 1-2 um.

    PNG
    media_image1.png
    631
    822
    media_image1.png
    Greyscale

Claim 4 is rejected as Kawaji teaches an area ratio of the cavity in the aggregate is 10 % or more and 80 % or less [fig. 20].
Claim 5 is rejected. Kawaji teaches a weight of the carbon particles with respect to a ceramic component (ceramic active material) [0032] in the at least one of the first electrode layer and the second electrode layer is 5.2% [0230].
Claim 7 is rejected as Fig. 20 of Kawaji shows a ratio of a total area of the aggregate with respect to composite particles (also in a whole of the electrode layer) in the at least one of the first electrode layer and the second electrode layer is 15 % (and less than 60 %) [fig. 20].
Claim 8 is rejected as Kawaji teaches the aggregate surrounds the cavity [fig. 20].
Claim 9 is rejected Kawaji teaches an aggregation diameter of the aggregate is about a few um [fig. 20 compare the size of active particles (about 15-20 um) to aggregate or plurality of conducive additives].
Claim 10 is rejected as Kawaji teaches an area ratio of the cavity in the aggregate is 10 % or more and 50 % or less [fig. 20].
Claim 11 is rejected. Fig. 20 and ratio of the surface of agglomerate to total area and with respect to the electrode layer (disk with diameter of 15 mm) [0237], leads to a ratio of a total area of the aggregate with respect to a whole of the electrode layer in the second electrode layer within the claimed range.
Claim 12 is rejected as Kawaji teaches the solid electrolyte layer includes a glass component [0039].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tadashi Suzuki et al (U. S. Patent Application: 2005/0064289, here after Suzuki), Jun Kawaji et al (U. S. Patent Application: 2015/0044575, here after Kawaji), further in view of Hiroaki Mochizuki et al (U. S. Patent Application: 2018/0090748, here after Mochizuki).
Claim 6 is rejected. Kawaji teaches the conductive additive (agent) is carbon black [0168], but does not each the have a primary particle average diameter of 15 nm or more and 90 nm or less. Mochizuki teaches an all-solid-state battery [0002] with an electrode comprising conductive additives of carbon black with(primary) particle size of 100 um [0077, 0016], and specific surface area of 50 m2/g [0013]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have all-solid battery as Kawaji and Hiroaki teach, where the conductive additive (carbon black) has particle size and specific surface area based on Mochizuki teaches, because it is suitable conductive additive for making all-solid-state battery.
Response to Arguments
Applicant’s arguments, see Remarks, filed 09/19/22, with respect to 35 U.S.C 112(b) rejection have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejection of claim 5 has been withdrawn. 
Applicant's arguments filed 09/19/22 have been fully considered but they are not persuasive. The applicant argues Suzuki does not teach sintered particles, however Suzuki teaches heat pressing the particles which in fact causes the particles to connect together and form sintered structure. Suzuki composite particle (P100) in fig. 20 is not after heat and compressing, but heating and compressing will help the cavity between the particles(P100’s) to shrink and the cavity within the particles mainly remains (also compressed body would have 25% porosity), therefore the cavity within particle P100 stays with almost same arrangement.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712